     Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 1 of 8 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION

TERESA JENKINS,                                     )
                                                    )
                      Plaintiff,                    )
                                                    )                           5:18-cv-176-TBR
                                                        Civil Action, Case No.: ____________
v.                                                  )
                                                    )   JURY DEMAND
TREEHOUSE FOODS, INC.,                              )
                                                    )
                      Defendant.                    )


                                         COMPLAINT


        COMES NOW the Plaintiff, Teresa Jenkins, by and through her undersigned counsel, and

for her Complaint states as follows:

                              NATURE OF THE COMPLAINT

        1.     This is a civil action arising under the laws of the United States and of the

Commonwealth of Kentucky and is brought pursuant to the Americans with Disabilities Act, as

amended, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621

et seq., and the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et seq.

                                        THE PARTIES

        2.     Ms. Jenkins is a resident of Princeton, Caldwell County, Kentucky who was, at all

relevant times, an employee of Defendant Treehouse Foods at its Princeton, KY facility.

        3.     Defendant Treehouse Foods, Inc. operates in Kentucky through its subsidiary,

Treehouse Private Brands, Inc., which is a Missouri corporation with its principal office at 2021

Spring Road, Suite 600, Oak Brook, IL 60523. Its registered agent for service of process is CT
   Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 2 of 8 PageID #: 2




Corporation System, which may be served at 306 West Main Street, Suite 512, Frankfort, KY

40601.

                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction over Mr. Jenkins’ federal claims pursuant to the

Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq., and the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq., because they raise federal questions

pursuant to 29 U.S.C § 1331. The Court also has supplemental jurisdiction over Ms. Jenkins’

state-law claims pursuant to 28 U.S.C. § 1367(a).

         5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the acts giving rise to this lawsuit occurred in this judicial district and Defendant conducts

business and employed Ms. Jenkins in Caldwell County, Kentucky, which is located within this

judicial district.

         6.      Ms. Jenkins filed a timely charge of discrimination and an amended charge of

discrimination with the Equal Employment Opportunity Commission with respect to her claims

pursuant to the Americans with Disabilities Act and the Age Discrimination in Employment Act,

copies of which are attached hereto as Exhibit A. Ms. Jenkins received a Notice of Right to Sue

from the EEOC with respect to her federal claims set forth below less than ninety days prior to the

filing of this Complaint. A copy of Ms. Jenkins’ Notice of Right to Sue letter is attached hereto

as Exhibit B.

                                   FACTUAL BACKGROUND

         7.      Defendant operates a facility in Princeton, Kentucky at which it makes goods such

as crackers for grocery stores and other private labels.




                                                  2
   Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 3 of 8 PageID #: 3




       8.      Ms. Jenkins worked for Defendant for over seventeen years as a Sig Operator,

running a machine that wrapped product.

       9.      Ms. Jenkins performed her job competently at all times.

       10.     Ms. Jenkins had a stroke in 2015, another stroke in 2016, and a third in June 2017.

       11.     Ms. Jenkins did not miss work time after her first two strokes.

       12.     Ms. Jenkins’ third stroke made her left arm numb below the elbow, which required

her to take off work for two months to undergo physical therapy.

       13.     Ms. Jenkins returned to work after her therapy and was fully able to perform her

job.

       14.     On the day she returned to work, however, when she went to the Human Resources

office to provide her doctor’s note allowing her to return to work, the Human Resources employee

asked how old she was and, when she responded that she was fifty-seven, told her that she needed

to quit work and get on disability before he had to fire her for being unable to perform her job

because of her health issues.

       15.     On or about September 25, 2017, a young male employee told Ms. Jenkins she

should quit so someone younger could have the job because she was too old.

       16.     Ms. Jenkins referred this issue to the Human Resources department but it took no

disciplinary action against the other employee.

       17.     Soon thereafter, Ms. Jenkins reported another employee for misusing prescription

medications but, instead of taking any action regarding her report, Defendant wrote up Ms. Jenkins

for supposedly not cleaning up her work area or helping others on the job.




                                                  3
   Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 4 of 8 PageID #: 4




          18.   Ms. Jenkins had not failed to perform her job in any way and requested that

management review the cameras that would show the lack of basis for the write up against her but

Defendant did nothing.

          19.   Ms. Jenkins called Defendant’s corporate hotline and reported the attacks against

her but it also took no action to protect Ms. Jenkins.

          20.   The statements about Ms. Jenkins’ health and age continued but Defendant took no

action.

          21.   Still, Ms. Jenkins continued to report to work and perform her job to the best of her

ability every day.

          22.   On or about April 6, 2018, an employee made a complaint regarding the conduct of

the entire work line, after which Defendant terminated Ms. Jenkins, again falsely claiming that she

was not cleaning her work area or helping her coworkers.

          21.   Defendant’s disparate treatment of Ms. Jenkins was because of her age and/or was

motivated by Defendant regarding Ms. Jenkins as disabled because of her history of strokes.

          22.   The actions of Defendant complained of herein were intentional, willful, deliberate,

knowing, and malicious.

          23.   As a direct, foreseeable, and proximate result of Defendant’s wrongful actions, Ms.

Jenkins has suffered pecuniary losses in the form of lost income and lost employment benefits as

well as severe emotional distress, emotional pain, suffering, inconvenience, mental anguish, and

other non-pecuniary losses, all in an amount to be determined at trial.




                                                  4
   Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 5 of 8 PageID #: 5




                                           COUNT I

        VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

       24.     Ms. Jenkins realleges and incorporates herein the allegations contained in

Paragraphs 1 – 23.

       25.     As set out herein, Defendant harassed Ms. Jenkins and subjected her to adverse

action because of her age.

       26.     Defendant’s actions alleged herein constitute discrimination on the basis of age in

violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

       27.     As a direct and proximate result of Defendant’s adverse treatment of Ms. Jenkins

in violation of the Age Discrimination in Employment Act, Ms. Jenkins was injured and suffered

damages.

       28.     Ms. Jenkins has sustained a loss of back pay, benefits, incidental expenses, and

front pay.

       29.     Defendant’s actions on the basis of Ms. Jenkins’ age were committed willfully and

with knowledge that they violated the Age Discrimination in Employment Act, entitling Ms.

Jenkins to an award of liquidated damages pursuant to 29 U.S.C. § 626(b).

                                          COUNT II

             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT –

                                REGARDED AS DISABLED

       30.     Ms. Jenkins realleges and incorporates herein the allegations contained in

Paragraphs 1 – 29.

       31.     Defendant’s actions constitute a violation of the Americans with Disabilities Act,

as amended, 42 U.S.C. § 12101 et seq.



                                               5
   Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 6 of 8 PageID #: 6




       32.     Ms. Jenkins was able to perform the essential functions of her job.

       33.     Defendant, however, regarded Ms. Jenkins as disabled because of her history of

having strokes and her decreased use of her left arm.

       34.     As a direct and proximate result of Defendant’s adverse treatment of Ms. Jenkins

in violation of the Americans with Disabilities Act, Ms. Jenkins was injured and suffered damages.

       35.     Ms. Jenkins has sustained a loss of back pay, benefits, incidental expenses, and

front pay.

       36.     Defendant engaged in the discriminatory practices alleged in the third cause of

action with malice and/or with reckless indifference to Ms. Jenkins’ federally protected rights,

making Defendant liable for compensatory and punitive damages pursuant to 42 U.S.C. §§

1981a(a) & (b).

                                            COUNT III

                  VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

       37.     Ms. Jenkins realleges and incorporates herein the allegations contained in

Paragraphs 1 – 36.

       38.     Defendant’s harassment and adverse actions against Ms. Jenkins based on her age

and/or Defendant’s perception of Ms. Jenkins as disabled constitutes illegal discrimination in

violation of the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et seq.

       39.     As a result of Defendant’s conduct, Ms. Jenkins suffered damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays as follows:

       1.      That Defendant be served and required to answer within the time prescribed by law;

       2.      That a jury of eight try this case;


                                                     6
   Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 7 of 8 PageID #: 7




        3.         That, upon the trial of this matter, Plaintiff be awarded judgment for damages of

the lost compensation she has suffered from the date of Defendant’s actions in an amount to be

proven at trial;

        4.         That the Court issue an award of front pay in an amount to be proven at trial in lieu

of reinstatement because the actions described herein and the circumstances surrounding the place

of employment have made reinstatement impossible;

        5.         That the Plaintiff be awarded liquidated damages equal to the amount of her lost

compensation pursuant to 29 U.S.C. § 626(b) for Count I;

        6.         That the Plaintiff be awarded additional compensatory damages including, but not

limited to, damages for emotional distress, pain and suffering, embarrassment, and humiliation, in

an amount to be proven at trial for Counts II and III;

        7.         That Defendant be ordered to pay punitive damages pursuant to Count II in an

amount to be determined at trial;

        8.         That costs and attorney’s fees be assessed against Defendant pursuant to 29 U.S.C.

§§ 626(b) & 216(b), 42 U.S.C. § 12205, and Ky. Rev. Stat. § 344.450;

        9.         That costs and discretionary costs be taxed against Defendant;

        10.        That pre-Judgment and Post-Judgment interest be assessed against Defendant, as

provided by law;

        11.        That such other remedies as shall be necessary and proper to eliminate all violations

complained of herein be awarded as provided by law; and

        12.        For such other and further relief as the Court may find appropriate.




                                                     7
Case 5:18-cv-00176-TBR Document 1 Filed 11/19/18 Page 8 of 8 PageID #: 8




                                       Respectfully submitted,

                                       s/ D. Wes Sullenger___________________
                                       D. Wes Sullenger,     KY BAR # 91861
                                                             TN BPR # 021714

                                       Boehl, Stopher, & Graves, LLP
                                       410 Broadway
                                       Paducah, KY 42001
                                       Voice: (270) 442-4369
                                       Fax: (270) 442-4689

                                       wsullenger@bsgpad.com

                                       Attorney for the Plaintiff,
                                       Teresa Jenkins




                                   8
